EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander H. Spiegler, Applicant’s representative, on May 5, 2022. 
In the claims
2.	The claims have been amended as follows: 
Claims 9, 10, 12-14, 17, 18, 20, 21, 25, 27, 31, 33-35, 40, 42, 47-51, 56-61, 63-65, 67, and 69 have been canceled. 
	In claim 1, line 2 of part (a), the conjunction --to-- has been added before “the complement.”  In line 1 of part (c), the phrase --the nucleotide sequence of-- has been added before “SEQ ID No. 2 or 4.”
	In claim 4, part (c), the recitation “SEQ ID No. 7 and 9, the complement of SEQ ID No. 7 and 9, or the nucleotide sequence of SEQ ID No. 11 from nucleotide position 188 to nucleotide position 7368” has been replaced with the recitation --the nucleotide sequence of (a) or (b)--. 
	In claim 6, line 1, the term “which” has been replaced with --wherein the molecule--. 
	Claim 66 has been amended to recite, in its entirety, as follows: --A nucleic acid molecule that specifically characterizes soybean elite transformation event EE-GM5, wherein it comprises (i) the nucleotide sequence of any one of SEQ ID No. 1, 3, or 5, and/or (ii) the nucleotide sequence of SEQ ID No. 2, 4, or 6--. 
	In claim 70, both instances of “SEQ ID NO:” have been amended to recite --SEQ ID No.--. 
	The following new claims have been added: 
Claim 71.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises a nucleotide sequence with at least 99% sequence identity to the nucleotide sequence of SEQ ID No. 5, 6, 24 or 25, or to the complement of SEQ ID No. 5, 6, 24 or 25.
Claim 72.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 1 or the complement of SEQ ID No. 1.
Claim 73.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 2 or the complement of SEQ ID No. 2.
Claim 74.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 3 or the complement of SEQ ID No. 3.
Claim 75.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 4 or the complement of SEQ ID No. 4.
Claim 76.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 5 or the complement of SEQ ID No. 5.
Claim 77.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 6 or the complement of SEQ ID No. 6.
Claim 78.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 24 or the complement of SEQ ID No. 24.
Claim 79.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 25 or the complement of SEQ ID No. 25.
Claim 80.	The nucleic acid molecule of claim 1, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 1 or 3 and the nucleotide sequence of SEQ ID No. 2 or 4, or the complement of SEQ ID No. 1 or 3 and the complement of SEQ ID No. 2 or 4. 
Claim 81.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
Claim 82.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
Claim 83.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises a nucleotide sequence having at least 96% sequence identity to the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
Claim 84.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises a nucleotide sequence having at least 97% sequence identity to the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
Claim 85.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises a nucleotide sequence having at least 98% sequence identity to the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
	Claim 86.	The nucleic acid molecule of claim 32, wherein the nucleic acid molecule comprises a nucleotide sequence having at least 99% sequence identity to the nucleotide sequence of SEQ ID No. 11 from nucleotide position 131 to nucleotide position 7941.
Claim 87.	The nucleic acid molecule of claim 70, wherein the nucleic acid molecule comprises a nucleotide sequence with at least 98% sequence identity to SEQ ID No. 7 or 9.
Claim 88.	The nucleic acid molecule of claim 70, wherein the nucleic acid molecule comprises a nucleotide sequence with at least 95% sequence identity to SEQ ID No. 11.
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662